Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: this invention involves techniques for playing back artwork according to the creation process, wherein the animation is based on the physiological responses of the user. Specifically, a target multimedia artwork created by an original process is determined for an interaction session. As part of the interaction session, a user devices generates at least one audio and one visual output to present an animated recreation of the artwork, according to the original process. Responsive to the outputs, one or more physiological responses of the user are obtained using a hardware sensor. Finally, based on the physiological responses, the outputs are modified to further present animated recreation and another portion of the artwork. The closest prior art is Banerji (2014/0200431), Lahtivuori, and Banerjee (2017/0221253). Banerji teaches interaction sessions, Lahtivuori teaches an animated photo with the animation corresponding to the user’s breathing, and Banerjee teaches playback of an artwork according to the original creation process. While the prior art teaches the limitations individually, it would not make sense to combine all of the teachings in order to yield the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174